Case 2:20-cv-03879-DSF-JPR Document 24 Filed 06/17/20 Page 1 of 1 Page ID #:230




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA




    SERGIO HERNANDEZ, et al.,             CV 20-3879 DSF (JPRx)
        Plaintiffs,
                                          Order DENYING Motion to
                     v.                   Remand (Dkt. No. 11)

    FCA US LLC,
        Defendant.



       Plaintiffs move for remand on the basis that Defendant’s removal
    was untimely. The Court deems this matter appropriate for decision
    without oral argument. See Fed. R. Civ. P. 78; Local Rule 7-15. The
    hearing set for June 29, 2020 is removed from the Court’s calendar.

       Plaintiffs argue that the time for removal runs from the time service
    was complete. They completely ignore the governing statute, which
    states that “[t]he notice of removal of a civil action or proceeding shall
    be filed within 30 days after the receipt by the defendant” of the initial
    pleading. 28 U.S.C. § 1446(b) (emphasis added). Defendant received
    the pleading on March 30, 2020 and removed on April 28, which was
    within 30 days.

       The motion to remand is DENIED.

       IT IS SO ORDERED.



    Date: June 17, 2020                  ___________________________
                                         Dale S. Fischer
                                         United States District Judge
